     Case 2:18-cv-00832-WKW-CSC Document 39 Filed 07/27/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

DEMETRIUS CAREY, #211 205,                )
                                          )
              Plaintiff,                  )
                                          )
                                          )
       v.                                 )      CASE NO. 2:18-CV-832-WKW
                                          )                [WO]
MS. CUNNINGHAM, cube operator;            )
OMAR BOYNES, officer;                     )
A. LAMBERT, Sgt; LT. COUSIN;              )
CAPTAIN McCOVERY;                         )
G. BABERS, deputy warden;                 )
A. McCLAIN, deputy warden; and            )
PATRICE RICHIE, warden,                   )
                                          )
              Defendants.                 )

                              FINAL JUDGMENT

      In accordance with the prior proceedings, opinions, and orders of the court, it

is the ORDER, JUDGMENT, and DECREE of the court that judgment is entered in

favor of Defendants and against Plaintiff.

      The Clerk of the Court is DIRECTED to enter this document on the civil

docket as a final judgment pursuant to Rule 58 of the Federal Rules of Civil

Procedure.

      DONE this 27th day of July, 2021.

                                                    /s/ W. Keith Watkins
                                              UNITED STATES DISTRICT JUDGE
